Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheng-Ju Chiang, Reg. No. 64,282, on August 2, 2021.

The application has been amended as follows: 
Claim 1, line 26:  after “the active portion”, delete “opens” and insert – has --.
Claim 1, line 26:  after “the fixing portion”, delete “opens” and insert – has --.
Claim 5, line 3:  before “limiting blocks”, delete “the”.
Claim 8, line 34:  after “the active portion”, delete “opens” and insert – has --.
Claim 8, line 36:  before “an upper fixing hole”, delete “opens” and insert – has --.
Claim 12, line 6:  after “fastening groove”, delete “corresponds” and insert – corresponding --.
Claim 13, line 3:  before “limiting blocks”, delete “the”.
Claim 14, line 2:  after “the base portion”, delete “opening” and insert – having --.
Claim 14, line 6:  after “of which a middle”, delete “opens” and insert – has --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art includes Wu, US 2018/0166231 A1 (hereinafter Wu) and Stanek, US 5,936,554 (hereinafter Stanek).
Wu discloses a keyboard switch includes a base, a resistance-type pressure sensor installed on the base, a spring arranged in the base and capable of being pressed on the resistance-type pressure sensor, a button which presses the spring and is in sliding fit with the base, and an upper cover which presses the button and is adaptive to the base, in which the resistance-type pressure sensor includes two terminals and an elastic sensitive element, the elastic sensitive element being internally provided with a resistance strain gauge having a resistance value directly proportional to a pressure applied to the elastic sensitive element, and two leads extending outwards from the resistance strain gauge; one ends of the two terminals are respectively connected to the two leads, and the other ends of the two terminals are both connected to a PCB (Wu [C1:45-60]).  Wu does not disclose, at least, wherein the pedestal has a base portion, each of the limiting portion and said another limiting portion has a lower extending portion extending outward from one side of the base portion, tail ends of the lower extending portion of the limiting portion protrude upward to form a first protruding block, the active portion is movably inserted downward into the first protruding block, tail ends of the lower extending portion of said another limiting portion protrudes upward to form a second protruding  block, and the fixing portion is fixed to the second protruding block: and the key cap has a main portion, the active portion opens an active hole, the first protruding block passes through the active hole, a top surface of the fixing portion opens an upper fixing hole, the upper fixing hole corresponds to a second fixing hole of said another limiting portion.
Stanek teaches keycap with connector slot, identical to the keycap with connector slot shown in and described in conjunction with FIG. 2(a) and FIG. 2(b), fits over and is affixed to plunger with connector tab (Stanek [C6:11-24]).  Plunger, with connector tab, is in one 
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715